Citation Nr: 1426557	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-05 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Jeffrey S. Kopp, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, R.B., and R.P.



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to May 1976.  He died in December 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The appellant appeared at a hearing before a Decision Review Officer in November 2009 and also appeared at a hearing before the undersigned Veterans Law Judge in October 2010.  


FINDINGS OF FACT

1.  On the Veteran's official Certificate of Death, the immediate cause of the Veteran's death was arteriosclerotic cardiovascular disease.

2.  The Veteran's arteriosclerotic cardiovascular disease had onset during active service and caused his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38  U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dependency and indemnity compensation (DIC) is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013).  Service connection for the cause of the Veteran's death may be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (2013).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Here, the Veteran's death certificate indicates that the Veteran died in December 2006 due to arteriosclerotic cardiovascular disease.  The appellant seeks entitlement to service connection for the cause of the Veteran's death and has contended that the Veteran's death due to arteriosclerotic cardiovascular disease is related to his exposure to herbicides in service and/or the Veteran's in-service heart symptoms.  The appellant also asserted in a June 2011 statement that the Veteran's neuropathy and diabetes were related to herbicide exposure.  The appellant's claim was previously remanded in January 2011 in order to develop the record for information concerning the Veteran's possible exposure to herbicides during service.

Subsequent to the Board's January 2011 remand, the United States Court of Appeals for the Federal Circuit, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), held that for conditions explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), in this case arteriosclerosis, the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements of service connection through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection for a "chronic disease" may also be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In the present case, the Veteran's STRs include: a May 1969 report of medical history in which the Veteran endorsed having had pain or pressure in his chest; the examiner's notation in the May 1969 Report of Medical Examination indicating that the Veteran suffered from chest pain with occasional stabbing that was not related to exercise; and a treatment note dated May 1976, which was recorded contemporaneous to the Veteran's separation from service that documents the Veteran's complaint that he experienced heart palpitations over the preceding five-year period.  The May 1976 treatment note also indicates that, notwithstanding the Veteran's reports of discomfort, treatment was not required at that time.

During her October 2010 hearing, the appellant asserted that the Veteran demonstrated signs of heart discomfort following service and before he was treated for his heart condition in March 1996, which is when he first underwent coronary artery bypass graft surgery.  A July 1996 treatment note documents the Veteran's reports of chest pain and the reporting clinician's diagnosis of status post-myocardial infarction and status post coronary artery bypass graft, generally.  Subsequent treatment records dated August 1997 provide more specificity and note a diagnosis of arteriosclerotic heart disease.  November 1996 treatment records document the Veteran's report that he noticed that his episodes of chest pain were increasing in frequency, and treatment records dated April 2003 through October 2006 also indicate that the Veteran experienced frequent episodes of chest pain and tightness that became progressively worse over time.

Overall, the Board finds that the continuation of the Veteran's symptom of worsening, chronic chest pain over a period of years is highly probative in assessing whether the Veteran's arteriosclerotic cardiovascular disease is related to his service.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).  Thus, based on the foregoing evidence and resolving all reasonable doubt in the appellant's favor, the Board finds that service connection is warranted for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


